DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment, filed 6/29/2021, has been entered. Claims 24-35 and 39-43 are pending with claims 36-38 being currently cancelled and claims 1-23 being previously cancelled.
Response to Amendment
Applicant’s arguments and amendment with the explanation of the amendment has caused the examiner to adjust/better explain the rejections hereinbelow.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 24-30, 32-35, and 39-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wentao et al. (CN 202000941 - see IDS filed 1/30/2020 and Action attached machine translation).

Wentao discloses providing the tool, incorporating the tool into a drill string, lowering the drill string into a borehole having a casing, driving rotation of the milling head through the transmission arrangement, activating the drive arrangement to effect relative longitudinal movement between the main body and the milling arrangement, causing the milling arrangement to move laterally with respect to the main body so that the milling head comes into contact with the casing, and raising and/or lowering the tool within the borehole to mill a window in the casing (Figs. 1, 2; [0014], [0045]-[0053]).
Wentao discloses that the drive arrangement comprises one or more actuating members extending between the main body and the milling arrangement (Figs. 1, 2; [0014], [0045]-[0053]). Wentao discloses that the one or more actuating members are connected to the milling arrangement, or to the main body, in such a way that the  that when the drive arrangement is operated to effect relative longitudinal movement between the main body and the milling arrangement, leading to lateral motion of the milling arrangement with respect to the main body, the rotational orientation of the guidance surface of the milling arrangement with respect to the main body remains substantially unaltered (Figs. 1, 2; [0014], [0045]-[0053]). 
Regarding claim 25: Wentao discloses a transmission arrangement operable to transmit rotational motion to the milling head (Figs. 1, 2; [0014], [0045], [0048]). 
Regarding claim 26: Wentao discloses that relative longitudinal motion of the main body and the milling arrangement causes lateral motion of the milling arrangement with respect to the main body, in a direction which is perpendicular to the longitudinal axis of the tool (Figs. 1, 2; [0014], [0045]-[0053]). 
Regarding claim 27: Wentao discloses that the transmission arrangement comprises a drive shaft which passes through at least part of the main body (Figs. 1, 2; [0014], [0045]-[0053]). 
Regarding claims 28-30: Wentao discloses that the drive shaft has a lower part, which is connected to the milling arrangement, an upper part, that in at least one configuration of the tool the lower part and upper part are substantially parallel with one another, and offset with respect to one another, an intermediate part extending between the lower part and the upper part, and that an upper universal joint connects the upper part of the drive shaft to the intermediate part, and a lower universal joint connects the lower part to the intermediate part (Figs. 1, 2; [0014], [0045]-[0053]). 
 a stabilizing arrangement which is operable to prevent or hinder rotation of the tool within a borehole (Figs. 1, 2; [0048], [0053]). 
Regarding claim 33: Wentao discloses that the stabilizing arrangement may be selectively activated to grip against the internal surface of a casing of the borehole. (Figs. 1, 2; [0048], [0053]). 
Regarding claim 34: Wentao discloses a rotational drive mechanism, operable to apply rotational motion to the transmission arrangement (Figs. 1, 2; [0014], [0045]-[0053]). 
Regarding claim 35: Wentao discloses that the rotational drive mechanism may be operated through the flow of fluid passing therethrough (Figs. 1, 2; [0014], [0045]-[0053]). 
Regarding claim 39: Wentao discloses that the milling head is attached to the guidance surface (Figs. 1, 2). 
Regarding claim 41: Wentao discloses fixing a whipstock (21 is interpreted as a whipstock) in place in the borehole in the region of the window, activating a drilling head and driving the drilling head downwardly along the whipstock so that the drilling head is deflected by the whipstock through the window to drill into the formation surrounding the casing (Figs. 1, 2; [0014], [0045]-[0053]). 
Regarding claim 42: Wentao discloses activating a stabilizing arrangement to grip against the internal surface of the casing of the bore hole (Figs. 1, 2; [0048], [0053]). 
 orienting the tool radially within the borehole before the step of activating the drive arrangement (Figs. 1, 2; [0014], [0045]-[0053]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wentao et al. (CN 202000941), alone.
Wentao discloses the invention substantially as claimed and as discussed above.
Regarding claim 31: Wentao does not explicitly disclose that the intermediate part is of variable length. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured Wentao so that the intermediate part is of variable length. As constructing downhole tools and sections of variously desired lengths is very well known in the art, it would have been within routine skill to have configured the intermediate part, of Wentao, to be of a variable length is such was desired for the operation. Such a In re Rose , 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant’s amendments and arguments filed 6/29/2021 have been fully considered and they are at least partially persuasive. The objections/rejections which have been withdrawn are not repeated herein.
The examiner appreciates applicant’s explanation of the instant invention and applicant’s assertions regarding the distinguishability of the instant invention. However, it appears that applicant’s explanation is narrower than the as-recited claims. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the rejections of claims 36-38, applicant complains that the examiner only generally refers to Figs. 1,2; [0014], [0045]-[0053] in reference to the recited subject matter. The examiner directs applicant to the rejections of claims prior to claims 36-38 where the various structure has been identified and that the citations provide and further information regarding the rejections. Regarding claim 24, applicant argues that Wentao fails to that both a guidance surface of the milling arrangement and a main body deflection surface in contact therewith and that when the drive arrangement is operated to effect relative longitudinal movement between the main body and the milling arrangement, leading to lateral motion of the milling arrangement with respect to the main body, the rotational orientation of the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
7/9/2021